Citation Nr: 0946839	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-30 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for torn ligaments in 
the left ankle.

2.  Entitlement to service connection for vascular headaches.

3.  Whether new and material evidence, sufficient to reopen a 
claim of service connection for type II diabetes mellitus, 
has been received.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty service from November 1972 
to November 1978.  He served during the Vietnam era but was 
not stationed in Vietnam during his period of active duty 
service.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision by which the RO, inter alia, 
denied entitlement to the benefits sought herein.

In June 2008, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  

He failed to appear, however, for a travel Board hearing 
scheduled to take place in March 2009.  Pursuant to 38 C.F.R. 
§ 20.704(d) (2009), when an appellant fails to report for a 
scheduled hearing and has not requested a postponement, the 
case will be processed as though the request for a hearing 
was withdrawn.  

The issue of entitlement to service connection for vascular 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Veteran will be advised 
in the event that further action is required on his part.


FINDINGS OF FACT

1.  No disability of the left ankle is shown to be related to 
an in-service torn left ankle ligament.

2.  By February 2003 rating decision, the RO denied the 
Veteran's claim of service connection for diabetes mellitus 
type II; although he was sent notice of the RO's decision 
that month, the Veteran did not file a timely appeal with 
respect to that decision.

3.  The evidence associated with the claims file subsequent 
to the February 2003 rating decision is reiterative of 
evidence previously of record and/or does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  A disability emanating from a torn left ankle ligament is 
not the result of active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

2.  The February 2003 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 1103 (2009).

3.  Since the final February 2003 rating decision, new and 
material evidence has not been received to reopen the claim 
of service connection for Type II diabetes mellitus.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulations 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes 
mellitus, when such are manifested to a compensable degree 
within the initial post-service year.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Left Ankle

The service treatment records reveal that the Veteran twisted 
his ankle while playing softball in April 1972.  A fracture 
was suspected, but none was seen on X-ray study.  A sprain 
was diagnosed, and analgesics prescribed.  The Veteran's cast 
was replaced once due to swelling.  No further complications 
regarding the left ankle are noted in the service treatment 
records.  On separation medical examination, no disability of 
the left ankle was found, and the Veteran "PULHES" physical 
profile amounted to a "picket fence" (i.e., all 1's), 
indicating a high level of medical fitness.  See generally 
Hanson v. Derwinski, 1 Vet. App. 512, 514 (1991) (explaining 
the military medical profile system).

The Board observes that the Veteran did not report any right 
ankle trouble during his first post-service VA medical 
examination in June 1982.  Similarly, on VA joints 
examination in May 1999, the Veteran did not mention the left 
ankle.  On VA examination in January 2003, however, the 
Veteran did speak of a torn left ankle ligament during 
service and asserted that he experienced pain, swelling, and 
tenderness of the left ankle.  The examiner rendered no 
diagnosis pertinent to the left ankle.  

In September 2004, the Veteran sought medical treatment for 
the left ankle after suffering a twist coming out of the 
shower.  An X-ray study revealed a possible small bony 
fragment between the lateral malleolus and talus.  The 
examiner diagnosed an ankle sprain.

In May 2005, the Veteran sought treatment for left ankle 
discomfort and reported a left ankle reinjury six months 
earlier.  Analgesics were prescribed.

On March 2006 VA orthopedic examination, the Veteran 
indicated that he had no problem with the left ankle after 
the termination of treatment in service and 2004 when he fell 
in the shower after his right knee gave out, causing injury 
to the left ankle.  An X-ray study of the left ankle 
indicated mild degenerative changes.  The ankle mortise was 
well maintained, and there was no acute fracture or 
dislocation.  There was minimal vascular calcification of the 
posterior soft tissue.  The examiner indicated that the 
Veteran's left ankle pain was due to osteoarthritis and 
opined that there was less than a 50 percent likelihood that 
the Veteran's current left ankle complaints were due to the 
1972 sprain in service.  The examination report indicated 
that the examiner did not review the claims folder in 
conjunction with the examination.  In an August 2006 addendum 
to the foregoing examination report, the examiner opined that 
after reviewing the claims folder, his opinion regarding the 
etiology of the Veteran's left ankle complaints had not 
changed.  Namely, the examiner continued to maintain that the 
Veteran's claimed left ankle disability was not due to any 
incident in service.  The examiner explained that recent X-
ray studies of the left ankle were essentially negative and 
that the physical examination of the left ankle reflected 
that it was within normal limits.  

At his June 2008 RO hearing, the Veteran testified that he 
used over-the-counter analgesics for left ankle pain since 
service.

The Veteran asserts that he experienced left ankle pain since 
service.  The Board does not question his credibility, and 
the Veteran is entirely competent to provide such evidence.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  Pain in and of itself, however, 
is not a disability for which service connection can be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

The only competent medical opinion regarding the origins of 
the Veteran's claimed left ankle disability is that of the 
2006 VA examiner who opined that there was no likely nexus 
between the claimed left ankle disability and service.  
Without such a nexus, service connection cannot be granted.  
38 C.F.R. § 3.303.  Consequently, service connection for the 
claimed left ankle disability is denied.

The Board notes that the lapse in time between the in-service 
left ankle injury and the time that the medical evidence 
indicates the Veteran first sought care for the left ankle 
also weighs against the Veteran's claim.  Indeed, following 
service, the Veteran did not seek left ankle treatment until 
a fall in 2004.  The Board may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein a veteran has not complained of the 
malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Feb. Cir. 2002) (en banc).  

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence of record reflects that the 
Veteran's claimed left ankle disability is not linked to his 
active duty service.  38 U.S.C.A. § 5107; Gilbert, supra.  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany, supra.  In this case, 
the preponderance of the evidence is undeniably against the 
claim, as a VA examiner explicitly stated that the Veteran's 
claimed left ankle disability was unrelated to service.

Diabetes Mellitus Type II

In a February 2003 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
diabetes mellitus type II on the basis that the condition did 
not manifest until many years after service and that the 
Veteran had no qualifying Vietnam service.  The Veteran was 
provided notice of the decision and of his appellate rights 
that month.  He did not file an NOD.  Therefore, the February 
2003 rating decision became final based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Nevertheless, a claim will be reopened in the event that new 
and material evidence is presented.  38 U.S.C.A. § 5108.  
Because the February 2003 rating decision was the last final 
disallowance, the Board must review all of the evidence 
submitted since that rating decision to determine whether the 
Veteran's claim of service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part 
analysis.  First, the Board must determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Second, if 
the Board determines that the evidence is "new and material," 
it must reopen the claim and evaluate the merits of the claim 
in view of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Board notes that 38 C.F.R. § 3.156(a), which defined "new 
and material" evidence, was amended in August 2001.  The 
amendment is applicable to claims filed on or after August 
29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  The 
amendment is applicable in this case.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence. New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a) (2009).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The potentially relevant evidence of record at the time of 
the February 2003 rating decision consisted of the service 
treatment records containing no diagnosis of diabetes 
mellitus type II or symptoms consistent with that disease; a 
June 1982 VA medical examination report reflecting no 
diagnosis of diabetes mellitus type II, a May 1999 VA medical 
examination report containing no reference to diabetes 
mellitus type II; VA clinical records reflecting VA treatment 
for diabetes mellitus type II from approximately 2000; a 
January 2003 VA medical examination report indicating that 
the Veteran provided a history of diabetes mellitus type II 
since 1980 when he was put on oral medication.  

Evidence received subsequent to the February 2003 rating 
decision consists of VA clinical records indicating treatment 
of diabetes mellitus type II but containing no information 
regarding date of onset.

The Board has reviewed the evidence since the February 2003 
rating decision and has determined that it is new, as it was 
not of record before that date.  It is not material, however, 
because it is not probative of the issue at hand, which is 
whether the Veteran's current diabetes mellitus type II is 
related to his period of active duty service or whether it 
had its onset within the first post-service year.  Thus, the 
Board finds that the aforementioned new evidence does not 
relate to unestablished facts necessary to substantiate the 
Veteran's claim of service connection for diabetes mellitus 
type II, and does not present a reasonable possibility of 
substantiating the claim of service connection for diabetes 
mellitus type II.  38 C.F.R. § 3.156(a).  Accordingly, the 
Veteran's claim of service connection for diabetes mellitus 
type II is not reopened and remains denied.

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Notice consistent with the Court's 
holding in Dingess was provided in March 2006.  

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in March 2005 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim of service connection 
for diabetes mellitus type II was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.  

The VCAA duty to notify was satisfied by way of a letter sent 
to the Veteran in December 2004 that fully addressed all 
three notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the Veteran of 
what evidence was required to substantiate the claim and of 
the Veteran's and VA's respective duties for obtaining 
evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records and VA treatment records, and the Veteran 
had an opportunity to set forth his contentions at a hearing 
before a Decision Review Officer at the RO.  The Board notes 
that he failed to appear for a scheduled travel Board 
hearing.  The Veteran was afforded a VA medical examination 
in 2006.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a torn left ankle ligament is denied.

No new and material evidence having been received, the claim 
of diabetes mellitus type II is not reopened and remains 
denied.


REMAND

As will become clear from the discussion below, a remand to 
the RO is necessary in connection with the remaining issue on 
appeal.

The service treatment records indicate that the Veteran 
reported a severe headache associated with nausea and 
vomiting and mild congestion in July 1974.  The diagnosis was 
of headaches.  The Veteran has asserted that he has suffered 
from similar headaches thereafter.  He is competent to 
provide evidence regarding such symptomatology.  Jandreau, 
supra; Barr, supra.  As such, a VA examination must be 
scheduled to determine whether the Veteran suffers from an 
identifiable headaches disability.  If so, an opinion 
regarding the disability's etiology should be provided.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); McLendon v. 
Nicholson, 20 Vet. App. 79, 81( 2006).

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule a VA medical examination to 
determine whether the Veteran suffers from 
an identifiable headaches disability.  If 
so, the examiner must indicate whether it 
is at least as likely as not (50 percent 
or greater likelihood) that such 
disability is related to service.  The 
claims file must be reviewed in 
conjunction with the examination, and the 
examination report must indicate whether 
such a review took place.  A rationale for 
all opinions and conclusions is requested.

2.  After the development requested above 
has been completed to the extent possible, 
the record should be reviewed.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


